DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/23/2021, with respect to current claims 1, 4-12, 20 and 22-25 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 4, 9 and 25 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(a) claim rejection regarding claim 25 has been considered, reviewed and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-12 and 20-25 have been considered and are now withdrawn as a result of the current claim amendments.
The previous double patenting rejection has been fully considered and is now withdrawn as a result of the current claim amendments, and as argued by Applicant on page 9 of the Remarks section filed on 12/23/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Minseung Ahn, Reg. No. 76,611, on January 5th, 2022.
The application has been amended as follows: 

	Amended, independent claim 1 recites “from the water purifier during the predetermined plurality of times slots, respectively, in certain days” on lines 14-15.
	Amend claim 1 to instead recite “from the water purifier during the predetermined plurality of time slots, respectively, in certain days” on lines 14-15 to maintain consistency.

Dependent claim 4 recites “to discharge beverage based on” on line 3.
	Add “the” in front of ‘beverage based on’ on line 3 for further clarity.
	Claim 4 should now recite “to discharge the beverage based on” on line 3.


	Add “the” in front of ‘beverage, and’ on line 2 for further clarity and to maintain consistency.
	Claim 5 should now recite “a preset discharge amount of the beverage, and” on line 2.

	Dependent claim 7 recites “include a preset discharge amount of beverage and a preset discharge” on line 2.
	Add “the” in front of ‘beverage and a preset discharge’ on line 2 for further clarity and to maintain consistency.
	Claim 7 should now recite “include a preset discharge amount of the beverage and a preset discharge” on line 2.

Amended, independent claim 20 recites “the method comprising:” on lines 3-4.
	Add “control” in front of ‘method comprising:’ on line 4 for further clarity.
	Claim 20 should now recite “the control method comprising:” on lines 3-4.

Amended, independent claim 20 recites “includes a plurality of cumulative discharge amounts of beverage discharged from the” on lines 17-18.
Add “the” in front of ‘beverage discharged from the’ on line 18 for further clarity and to maintain consistency.
the beverage discharged from the” on lines 17-18.

	Amended, independent claim 20 recites “from the water purifier during the predetermined plurality of times slots, respectively, in certain days” on lines 18-19.
	Amend claim 20 to instead recite “from the water purifier during the predetermined plurality of time slots, respectively, in certain days” on lines 18-19 to maintain consistency.

Amended, independent claim 20 recites “comparing the cumulative discharge amount of beverage discharged in the time” on line 25.
Add “the” in front of ‘beverage discharged in the time’ on line 25 to maintain consistency.
Claim 20 should now recite “comparing the cumulative discharge amount of the beverage discharged in the time” on line 25.

Amended, independent claim 20 recites “determining that the cumulative discharge amount of beverage discharged in the” on line 27.
Add “the” in front of ‘beverage discharged in the’ on line 27 to maintain consistency.
Claim 20 should now recite “determining that the cumulative discharge amount of the beverage discharged in the” on line 27.


Add “the” in front of ‘beverage discharged in the time slot is greater’ on line 30 to maintain consistency.
Claim 20 should now recite “determining the time slot as a normal use time slot based on determining that the cumulative discharge amount of the beverage discharged in the time slot is greater” on lines 29-30.

Other Reference Considered
Kuennen et al. (U.S. 5,536,395) (hereinafter “Kuennen”) teaches a home water purification system (see Kuennen FIGS. 1-2, a water treatment system 10) including a monitoring circuit (see Kuennen FIG. 17, a monitoring circuit 170) and a control unit (see Kuennen FIG. 18, a microprocessor 220) (see Kuennen col. 11 lines 26-28 – “…a circuit is generally illustrated at 170 for monitoring the status of the UV lamp 21.”) (see Kuennen col. 13 lines 7-9 – “…that the LOGIC A and B signals are received by a CMOS microprocessor 220 which processes this logic information…”), wherein the control unit is configured to analyze a discharge information that includes a cumulative discharge amount of beverage discharged (see Kuennen col. 11 lines 40-45 – “The status of the bulb 21 is indicated via status signals that are in a format compatible with a CMOS microprocessor or logic inputs.  Such an arrangement enables the bulb status to be processed by a microprocessor which would then indicate to the consumer by audio and/or visual signals the status of the bulb.”) (see Kuennen col. 13 lines 7-9 – a CMOS microprocessor 220 which processes this logic information…”) (see Kuennen col. 13 lines 39-54 – “The flow switch 222 and the microprocessor 220 also comprise the filter monitor circuit…since the useful lifespan of the filter cartridge can be directly related to the total accumulated water flow through the water treatment system unit…connected to a clock provides a measure of total accumulated flow based on the total accumulated time…When the total accumulated time reaches a predetermined set time within the microprocessor that is associated with the end of the useful lifespan or the end of the life of the filter cartridge, one or more of the audio or visual drivers 223…indication that the filter cartridge has been exhausted and has reached its end of life.”) (see Kuennen col. 16 lines 11-15 – “The microprocessor 220…is programmed to provide output signals 223 to the buzzer and LED drivers…to indicate the condition of the water treatment system unit…”), based on analysis of the discharge information, set a power-saving schedule to perform a power-saving operation (lower intensity level) (see Kuennen col. 10 line 53 through col. 11 line 2 – “…a UV bulb intensity control circuit…First, it is desirable to operate the lamp 21 at maximum intensity to achieve the maximum kill rate…Secondly, it is desirable to reduce the UV light intensity (‘power-saving’) whenever water stops to prevent excessive warming of the water stagnated within the unit…most desirable to have the UV lamp 21 dwell at a lower power setting…when no water is being drawn through the unit so that the bulb will operate at a lower temperature…”) (see Kuennen col. 13 lines 39-54 – “The flow switch 222 and the microprocessor 220 also comprise the filter monitor circuit…since the useful lifespan of the filter cartridge can be directly related to the total accumulated water flow through the water treatment system unit…connected to a clock provides a measure of total accumulated flow based on the total accumulated time…When the total accumulated time reaches a predetermined set time within the microprocessor that is associated with the end of the useful lifespan or the end of the life of the filter cartridge, one or more of the audio or visual drivers 223…indication that the filter cartridge has been exhausted and has reached its end of life.”), and based on determining that an operation time is in the power-saving schedule, control a water purifier to perform the power-saving operation (see Kuennen col. 3 lines 8-16 – “…providing a power supply circuit which automatically lowers electrical power to the UV bulb in the absence of a flow signal from the filter monitor indicating when the user is drawing water from the water treatment system, thus conserving electrical energy (‘power-saving’), preventing unnecessary heating of the water treatment system and the water contained therein, increasing the efficiency of the ultraviolet bulb when water is drawn from the system and maximizing microbiological kill rates.”) (see Kuennen col. 10 line 53 through col. 11 line 2 – “…a UV bulb intensity control circuit…First, it is desirable to operate the lamp 21 at maximum intensity to achieve the maximum kill rate…Secondly, it is desirable to reduce the UV light intensity (‘power-saving’) whenever water stops to prevent excessive warming of the water stagnated within the unit…most desirable to have the UV lamp 21 dwell at a lower power setting…when no water is being drawn through the unit so that the bulb will operate at a lower temperature…”).


a storage device configured to store discharge information that includes a cumulative discharge amount of beverage discharged from a water purifier in a time slot among a predetermined plurality of time slots of a day, set the time slot in a power-saving schedule that includes information about whether to perform a power-saving operation at one or more time slots among the predetermined plurality of time slots, wherein the discharge information further includes a plurality of cumulative discharge amounts of beverage discharged from the water purifier during the predetermined plurality of time slots, respectively, in certain days of at least two weeks, wherein the control unit is further configured to based on the discharge information, determine a usage pattern by the time slot, based on the usage pattern, set the time slot of the certain days in the power-saving schedule, compare the cumulative discharge amount of beverage discharged in the time slot with a threshold discharge amount, determine that the cumulative discharge amount of beverage discharged in the time slot is greater than or equal to the threshold discharge amount, based on determining that the cumulative discharge amount of beverage discharged in the time slot is greater than or equal to the threshold discharge amount, determine the time slot as a normal use time slot, count the normal use time slot in the certain days of at least two weeks, based on a number of normal use time slots being two or more, set the time slot to a normal operation time slot in the usage pattern, and based on the number of normal use time slots being less than two, set the time slot to a power-saving operation time slot in the usage pattern, as recited in amended, independent claim 1.
Similarly, Kuennen does not explicitly teach analyzing discharge information that includes a cumulative discharge amount of the beverage discharged from the water in a time slot among a predetermined plurality of time slots of a day, based on analysis of the discharge information, setting the time slot in a power-saving schedule that includes information about whether to perform a power-saving operation at one or more time slots among the predetermined plurality of time slots, wherein controlling the water purifier to perform the power-saving operation includes at least one of controlling the water purifier to discharge the beverage based on preset discharge criteria or controlling the water purifier by increasing an upper limit of a temperature control range of a cooling device, wherein the discharge information further includes a plurality of cumulative discharge amounts of the beverage discharged from the water purifier during the predetermined plurality of time slots, respectively, in certain days of at least two weeks, wherein analyzing the discharge information comprises determining a usage pattern by the time slot based on the discharge information, wherein setting the time slot in the power-saving schedule comprises setting the time slot of the certain days in the power-saving schedule based on the usage pattern, and wherein determining the usage pattern comprises comparing the cumulative discharge amount of the beverage discharged in the time slot with a threshold discharge amount, determining that the cumulative discharge amount of the beverage discharged in the time slot is greater than or equal to the threshold discharge amount, determining the time slot as a normal use time slot based on determining that the cumulative discharge amount of the beverage discharged in the time slot is greater than or equal to the threshold discharge amount, counting the normal use time slot in the certain days of at least two weeks, setting the time slot to a normal operation time slot in the usage pattern based on a number of normal use time slots being two or more, and setting the time slot to a power-saving 

Allowable Subject Matter
Claims 1, 4-12, 20 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, BROADBENT (U.S. 2014/0216071 A1) (hereinafter “Broadbent”) is considered the closest prior art.  Specifically, Broadbent teaches a control apparatus (see Broadbent FIGS. 1A and 3A) (see Broadbent paragraph 4 – “…a refrigeration appliance using a portable electronic device…comprises a refrigeration system comprising one or more refrigeration components and a controller adapted to control the one or more refrigeration components…”) (see Broadbent paragraph 23 – “…controlling, installing, diagnosing, setting and/or modifying operating parameters…to set up and receive reminders and/or alerts pertaining to maintenance tasks…review operating history of the refrigeration appliance…”) (see Broadbent paragraph 28 – “…portable electronic device 100 may be connected to a variety of refrigeration appliances 1000 including…ice makers 10, refrigerators 200, and freezers 204…”) comprising:
	A storage device (see Broadbent FIG. 2, memory 110 of portable electronic device 100) (see Broadbent FIG. 3A, memory 90 of ice maker 10) (see Broadbent FIG. 3B, memory 90 of refrigerator 200) (see Broadbent FIG. 3C, memory 90 of freezer 204) (see Broadbent paragraph 25 – “…program modules may be located in both local and remote computer storage media including memory storage devices.”) (see Memory 110 may include operating memory and data storage memory…”) (see Broadbent paragraph 36 – “…memory 110 may store software modules 112 which may be executed by processor 104…”) (see Broadbent paragraph 37 – “…data 120 may be stored in memory 110.  Data 120 may include information and/or application data regarding ice maker 10, refrigerator 200, and/or freezer 204…”) (see Broadbent paragraph 44 – “Memory 90 of ice maker 10…similar in construction and/or operation to memory 110…”) configured to store discharge information that includes a cumulative discharge amount of liquid discharged from a water purifier in a time slot among a predetermined plurality of time slots of a day (see Broadbent FIG. 23, Energy Conservation button 492) (see Broadbent FIG. 27, Energy Conservation Screen 512) (see Broadbent paragraph 61 – “…setting and/or modifying time of day ice production limits 715…”) (see Broadbent paragraph 77 – “…Set Time of Day Production button 372, Set Production Limits button 374…”) (see Broadbent paragraph 81 – “The time of day that ice maker 10 produces ice…manipulating Set Time of Day Production button 372…The amount of ice that ice maker 10 is desired to produce during one or more days…”) (see Broadbent paragraph 112 – “…setting the amount of water to be purged from ice maker 10 per a set amount of ice…during each ice making cycle…”) (see Broadbent paragraph 114 – “…manipulating Energy Conservation button 492…Energy Conservation screen 512…Time of Day Ice Production button 514…Manipulating Time of Day Ice Production button 514…corresponding to ice production on and off times for every day of the week and a Set Times button 522.”) (see Broadbent paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10…”) (see Broadbent paragraph 116 – “…Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (‘amount’)…different and/or the same maximum ice production limits…”) (see Broadbent paragraph 117 – “…Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”); and 
	A control unit (see Broadbent FIG. 1A, controller 80) (see Broadbent paragraph 40 – “Controller 80 of ice maker 10 may include processor 82…memory 90…Processor 82 may control the operation of ice maker 10…receive inputs…controller 80 may be able to control the operation of components of refrigeration system 11…of water system 50…”) configured to:
		Analyze the discharge information (see Broadbent paragraph 40 – “Controller 80 of ice maker 10 may include processor 82…memory 90…Processor 82 may control the operation of ice maker 10…receive inputs…controller 80 may be able to control the operation of components of refrigeration system 11…of water system 50…”) (see Broadbent paragraph 46 – “…by sending signals to controller 80, wherein those signals can be received by controller 80 of ice maker 10 and wherein those signals cause controller 80 to carry out a function and/or operate one or more of the components of ice maker 10…”),
setting and/or modifying time of day ice production limits 715…”) (see Broadbent paragraph 77 – “…Set Time of Day Production button 372, Set Production Limits button 374…”) (see Broadbent paragraph 81 – “The time of day that ice maker 10 produces ice…manipulating Set Time of Day Production button 372…The amount of ice that ice maker 10 is desired to produce during one or more days…”) (see Broadbent paragraph 112 – “…setting the amount of water to be purged from ice maker 10 per a set amount of ice…during each ice making cycle…”) (see Broadbent paragraph 114 – “…manipulating Energy Conservation button 492…Energy Conservation screen 512…Time of Day Ice Production button 514…Manipulating Time of Day Ice Production button 514…corresponding to ice production on and off times for every day of the week and a Set Times button 522.”) (see Broadbent paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10…”) (see Broadbent paragraph 116 – “…Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (‘amount’)…different and/or the same maximum ice production limits…”) (see Broadbent paragraph 117 – “…Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”), and 
		Based on determining that an operation time is within the time slot set in the power-saving schedule, control the water purifier to perform the power-saving operation (see Broadbent FIG. 23, Energy Conservation button 492) (see Broadbent FIG. 27, Energy Conservation Screen 512) (see Broadbent paragraph 61 – “…setting and/or modifying time of day ice production limits 715…”) (see Broadbent paragraph 77 – “…Set Time of Day Production button 372, Set Production Limits button 374…”) (see Broadbent paragraph 81 – “The time of day that ice maker 10 produces ice…manipulating Set Time of Day Production button 372…The amount of ice that ice maker 10 is desired to produce during one or more days…”) (see Broadbent paragraph 112 – “…setting the amount of water to be purged from ice maker 10 per a set amount of ice…during each ice making cycle…”) (see Broadbent paragraph 114 – “…manipulating Energy Conservation button 492…Energy Conservation screen 512…Time of Day Ice Production button 514…Manipulating Time of Day Ice Production button 514…corresponding to ice production on and off times for every day of the week and a Set Times button 522.”) (see Broadbent paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, memory 90 of ice maker 10…”) (see Broadbent paragraph 116 – “…Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (‘amount’)…different and/or the same maximum ice production limits…”) (see Broadbent paragraph 117 – “…Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”).
However, Broadbent does not explicitly teach a cumulative discharge amount of beverage, wherein the discharge information further includes a plurality of cumulative discharge amounts of beverage discharged from the water purifier during the predetermined plurality of time slots, respectively, in certain days of at least two weeks, wherein the control unit is further configured to based on the discharge information, determine a usage pattern by the time slot, based on the usage pattern, set the time slot of the certain days in the power-saving schedule, compare the cumulative discharge amount of beverage discharged in the time slot with a threshold discharge amount, determine that the cumulative discharge amount of beverage discharged in the time slot is greater than or equal to the threshold discharge amount, based on determining that the cumulative discharge amount of beverage discharged in the time slot is greater than or equal to the threshold discharge amount, determine the time slot as a normal use time slot, count the normal use time slot in the certain days of at least two weeks, based on a number of normal use time slots being two or more, set the time slot to a normal operation time slot in the usage pattern, and based on the number of normal use time slots being less than two, set the time slot to a power-saving operation time slot in the 
Corresponding dependent claims 4-12 and 22-25 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Additionally, similar analysis applies to amended, independent claim 20.  Specifically, Broadbent teaches a control method for a water purifier that is configured to discharge liquid (see Broadbent FIGS. 1A and 3A) (see Broadbent paragraph 4 – “…a refrigeration appliance using a portable electronic device…comprises a refrigeration system comprising one or more refrigeration components and a controller adapted to control the one or more refrigeration components…”) (see Broadbent paragraph 23 – “…controlling, installing, diagnosing, setting and/or modifying operating parameters…to set up and receive reminders and/or alerts pertaining to maintenance tasks…review operating history of the refrigeration appliance…”) (see Broadbent paragraph 28 – “…portable electronic device 100 may be connected to a variety of refrigeration appliances 1000 including…ice makers 10, refrigerators 200, and freezers 204…”), the water purifier including a cooling device that is configured to regulate a temperature of the liquid (see Broadbent FIG. 3A, a compressor 12) (see Broadbent paragraph 39 – “Refrigeration system 11 may include compressor 12…”), the control method comprising:
	Analyzing discharge information that includes a cumulative discharge amount of the liquid discharged from the water purifier (see Broadbent FIG. 1A, controller 80) (see Broadbent FIG. 2, memory 110 of portable electronic device 100) (see Broadbent FIG. both local and remote computer storage media including memory storage devices.”) (see Broadbent paragraph 35 – “Memory 110 may include operating memory and data storage memory…”) (see Broadbent paragraph 36 – “…memory 110 may store software modules 112 which may be executed by processor 104…”) (see Broadbent paragraph 37 – “…data 120 may be stored in memory 110.  Data 120 may include information and/or application data regarding ice maker 10, refrigerator 200, and/or freezer 204…”) (see Broadbent paragraph 44 – “Memory 90 of ice maker 10…similar in construction and/or operation to memory 110…”) in a time slot among a predetermined plurality of time slots of a day (see Broadbent FIG. 23, Energy Conservation button 492) (see Broadbent FIG. 27, Energy Conservation Screen 512) (see Broadbent paragraph 61 – “…setting and/or modifying time of day ice production limits 715…”) (see Broadbent paragraph 77 – “…Set Time of Day Production button 372, Set Production Limits button 374…”) (see Broadbent paragraph 81 – “The time of day that ice maker 10 produces ice…manipulating Set Time of Day Production button 372…The amount of ice that ice maker 10 is desired to produce during one or more days…”) (see Broadbent paragraph 112 – “…setting the amount of water to be purged from ice maker 10 per a set amount of ice…during each ice making cycle…”) (see Broadbent paragraph 114 – “…manipulating Energy Conservation button 492…Energy Conservation screen 512…Time of Day Ice Production button 514…Manipulating Time of Day Ice Production button 514…corresponding to ice production on and off times for every day of the week and a Set Times button 522.”) (see Broadbent paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10…”) (see Broadbent paragraph 116 – “…Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (‘amount’)…different and/or the same maximum ice production limits…”) (see Broadbent paragraph 117 – “…Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”);
	Based on analysis of the discharge information, setting the time slot in a power-saving schedule that includes information about whether to perform a power-saving operation at one or more time slots among the predetermined plurality of time slots (see Broadbent FIG. 23, Energy Conservation button 492) (see Broadbent FIG. 27, Energy Conservation Screen 512) (see Broadbent paragraph 61 – “…setting and/or modifying time of day ice production limits 715…”) (see Broadbent paragraph 77 – “…Set Time of Day Production button 372, Set Production Limits button 374…”) (see Broadbent paragraph 81 – “The time of day that ice maker 10 produces ice…manipulating Set Time of Day Production button 372…The amount of ice that ice maker 10 is desired to produce during one or more days…”) (see Broadbent paragraph 112 – “…setting the amount of water to be purged from ice maker 10 per a set amount of ice…during each ice making cycle…”) (see Broadbent paragraph 114 on and off times for every day of the week and a Set Times button 522.”) (see Broadbent paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10…”) (see Broadbent paragraph 116 – “…Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (‘amount’)…different and/or the same maximum ice production limits…”) (see Broadbent paragraph 117 – “…Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”); and
	Based on the power-saving schedule, controlling the water purifier to perform a normal operation or the power-saving operation (see Broadbent FIG. 23, Energy Conservation button 492) (see Broadbent FIG. 27, Energy Conservation Screen 512) (see Broadbent paragraph 61 – “…setting and/or modifying time of day ice production limits 715…”) (see Broadbent paragraph 77 – “…Set Time of Day Production button 372, Set Production Limits button 374…”) (see Broadbent paragraph 81 – “The time of day that ice maker 10 produces ice…manipulating Set Time of Day Production button 372…The amount of ice that ice maker 10 is desired to produce during one or more days…”) (see Broadbent paragraph 112 – “…setting the amount of water to be purged from ice maker 10 per a set amount of ice…during each ice making cycle…”) (see Broadbent paragraph 114 – “…manipulating Energy Conservation button 492…Energy Conservation screen 512…Time of Day Ice Production button 514…Manipulating Time of Day Ice Production button 514…corresponding to ice production on and off times for every day of the week and a Set Times button 522.”) (see Broadbent paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10…”) (see Broadbent paragraph 116 – “…Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (‘amount’)…different and/or the same maximum ice production limits…”) (see Broadbent paragraph 117 – “…Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”),
	Wherein controlling the water purifier to perform the power-saving operation includes at least one of controlling the water purifier to discharge the liquid based on preset discharge criteria (maximum set limits) or controlling the water purifier by increasing an upper limit of a temperature control range of the cooling device (see Broadbent FIG. 23, Energy Conservation button 492) (see Broadbent FIG. 27, Energy Conservation Screen 512) (see Broadbent paragraph 61 – “…setting and/or modifying time of day ice production limits 715…”) (see Broadbent paragraph 77 – “…Set Time of Day Production button 372, Set Production Limits button 374…”) (see Broadbent paragraph 81 – “The time of day that ice maker 10 produces ice…manipulating Set Time of Day Production button 372…The amount of ice that ice maker 10 is desired to produce during one or more days…”) (see Broadbent paragraph 112 – “…setting the amount of water to be purged from ice maker 10 per a set amount of ice…during each ice making cycle…”) (see Broadbent paragraph 114 – “…manipulating Energy Conservation button 492…Energy Conservation screen 512…Time of Day Ice Production button 514…Manipulating Time of Day Ice Production button 514…corresponding to ice production on and off times for every day of the week and a Set Times button 522.”) (see Broadbent paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10…”) (see Broadbent paragraph 116 – “…Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (‘amount’)…different and/or the same maximum ice production limits…”) (see Broadbent paragraph 117 – “…Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”).
However, Broadbent does not explicitly teach a control method for a water purifier that is configured to discharge beverage, wherein the discharge information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773